In a tax certiorari proceeding pursuant to RPTL article 7, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (McCarty, J.), entered August 13, 2001, which, inter alia, reduced the assessment of the petitioner’s real property for the 1989/1990 through 2000/2001 tax years.
Ordered that the order and judgment is affirmed, with costs.
A review of the appraisal report prepared by the petitioner’s appraiser reveals that it complies with 22 NYCRR 202.59 (g), as it contains a statement of the method of appraisal relied on, the conclusion as to value reached by the appraiser, and the facts, figures, and calculations by which that conclusion was reached. Further, at trial, the petitioner met its initial burden of coming forward with substantial credible evidence of the invalidity of the assessments, and we perceive no basis to disturb the Supreme Court’s finding that the petitioner established by a preponderance of the evidence that its property was overvalued in each of the pertinent tax years (see Matter of FMC Corp. v Unmack, 92 NY2d 179, 188). Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.